Title: To Thomas Jefferson from Richard Peters, 28 January 1792
From: Peters, Richard
To: Jefferson, Thomas


          
            Dear Sir
            Saturday 28. Jany. 1792
          
          I thank you for the friendly Attention you paid to my Request of witholding the Commission ’till this Time. I had fixed the Matter so as to resign the Chair of the Senate on Tuesday Morning but I will do it on Monday Afternoon. On Tuesday the House will of Course choose a Speaker and when this is done I will resign my Seat as a Senator which cannot be done before the Senate is perfect in its Organization. So soon as I am free from my present State Situation I will write to the President and I pray you to let me know any Step I ought to take as to taking the Qualifications, I should rather say Oaths of Office; for as to the former I must double my Diligence to acquire them.—Yours with sincere Esteem,
          
            Richard Peters
          
        